DETAILED ACTION
This Office action is in response to applicant’s amendments filed 05/03/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 05/03/2022, claims 1-20 were cancelled, claims 21-36 were previously presented, claims 37-40 were amended, and claims 38-40 were withdrawn.  Claims 21-37, as filed on 05/03/2022, are currently pending.
Applicant’s election without traverse of Species B (Figure 7) and claims 21-37 in the reply filed on 05/03/2022 is acknowledged.  Claims 38-40, as filed on 05/03/2022, were withdrawn from consideration by applicant.  In addition, claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Specifically, applicant discloses in the elected Species B (Figure 7) and the specification, as originally filed, paragraph 0075: “The treadmill 700 also includes an upright portion 712 that supports a console 714.  In this example, the repetition counter 710 is incorporated into the upright portion 712.”  However, claim 30, line 9, recites a nonelected species comprising “a repetition counter incorporated into the cover over the motor.”  Emphasis added.
Claims 21-29, as filed on 05/03/2022, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 was in compliance with the provisions of 37 CFR 1.97.  The foreign references, TW I339127 and CN 203989681 U, have not been considered by the examiner because of applicant’s failure to provide corresponding English translations.  The Office will consider the disclosed foreign references that were currently not considered if the corresponding English translations are provided by applicant.
The remaining cited references listed in the IDS submitted on 08/19/2020 – 687 cited references and 22 pages – include hundreds of references immaterial to the patentability of applicant’s invention, and appear to have not been reviewed for relevance to the instant application prior to submission.
The voluminous immaterial contents of the IDS submitted on 08/19/2020 has overburdened the examiner and prevented a complete and thorough review of each of the cited references from being conducted.  Accordingly, to the extent possible, the information disclosure statement is being considered by the examiner.
In order to efficiently utilize the limited examination time afforded to all applicants, the Office requires all future information disclosure statements filed by this applicant’s representative to be constrained to include only those references which are material to the patentability of applicant’s invention.
Refer to 37 CFR 1.56, “Duty to disclose information material to patentability,” and MPEP § 2001.05, “Materiality under 37 CFR 1.56(b),” to ensure that only references which are material to patentability are cited in an information disclosure statement.

Specification
The abstract of the disclosure is objected to because it is drawn to an invention not claimed in the instant application.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because the title, “Treadmill with Removable Supports,” is not indicative of the invention to which the claims in the instant application are directed.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informality:
In claim 22, line 2, “and memory” should be --- and a memory ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 12-15, and 17-20 of U.S. Patent No. 10,252,109 (reference application).
Regarding claim 21, the reference application discloses in claims 1, 2, 17, and 20 a treadmill, comprising: a deck; a first pulley disposed in a first portion of the deck; a second pulley disposed in a second portion of the deck; a tread belt surrounding the first pulley and the second pulley; a motor in mechanical communication with at least one of the first pulley or the second pulley; a cover over the motor; and a scale mechanism incorporated into the cover over the motor.
Regarding claim 22, the reference application further discloses in claims 6, 18, and 20 a processor and memory; a display in communication with the processor; wherein the processor is in communication with the scale mechanism; and wherein the memory includes programmed instructions that, when executed, cause the processor to display a weight of a user.
Regarding claim 23, the reference application further discloses in claims 6, 7, and 18-20 wherein the programmed instructions, when executed, further cause the processor to determine whether the user is holding a free weight.
Regarding claim 24, the reference application further discloses in claims 6-8 and 18-20 wherein determining whether the user is holding the free weight includes measuring an increase with the scale mechanism.
Regarding claim 25, the reference application further discloses in claims 6, 12, and 18-20 wherein the programmed instructions, when executed, further cause the processor to instruct the user to select a weight.
Regarding claim 26, the reference application further discloses in claims 6, 12, 13, and 20 wherein the programmed instructions, when executed, further cause the processor to instruct the user to perform an exercise with the selected weight.
Regarding claim 27, the reference application further discloses in claims 6, 12, 14, and 20 wherein the programmed instructions, when executed, further cause the processor to instruct the user to perform a pre-determined repetition count with the selected weight.
Regarding claim 28, the reference application further discloses in claims 6, 12, 15, and 18-20 wherein the programmed instructions, when executed, further cause the processor to verify that the user selected the selected weight by measuring an increase with the scale mechanism.
Regarding claim 29, the reference application further discloses in claims 5, 17, and 20 a free weight rack connected to the deck.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 6,527,678).
Regarding claim 21, Wang discloses a treadmill (the electric treadmill 10; Figure 2), comprising:
a deck (the deck of the electric treadmill 10 around which the continuous belt 24 is fitted; Figures 1-3);
a first pulley disposed in a first portion of the deck (“A motor-driven assembly (not shown) is fitted to the base frame 14 which a continuous belt (not shown) circles for an inplace rotation.”; column 2, lines 2-5; Figures 1-3);
a second pulley disposed in a second portion of the deck (“A motor-driven assembly (not shown) is fitted to the base frame 14 which a continuous belt (not shown) circles for an inplace rotation.”; column 2, lines 2-5; Figures 1-3);
a tread belt (the continuous belt 24; “A motor-driven assembly (not shown) is fitted to the base frame 14 which a continuous belt (not shown) circles for an inplace rotation.”; column 2, lines 2-5; Figures 1-3) surrounding the first pulley and the second pulley;
a motor in mechanical communication with at least one of the first pulley or the second pulley (“A motor-driven assembly (not shown) is fitted to the base frame 14 which a continuous belt (not shown) circles for an inplace rotation.”; column 2, lines 2-5; Figures 1-3);
a cover over the motor (Figure 2 illustrates that the base frame 14 covers working parts of the electric treadmill 10, and the “motor-driven assembly (not shown) is fitted to the base frame 14”; column 2, lines 2-5; Figure 2); and
a scale mechanism (the scale 26 is incorporated into the cover of the base frame 14 which also covers the motor-driven assembly; Figure 2; column 2, lines 2-5) incorporated into the cover over the motor.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,527,678) in view of Reyes (US 2009/0036273).
Regarding claim 22, Wang discloses the invention as substantially claimed, see above, and further discloses wherein the “electric treadmill 10 includes a scale 26 in connection with the console 20 so that the weight parameter of the operator can be automatically fed into the console 20 whereupon an optimal exercise session for the operator is automatically calculated by a built-in program” (column 2, lines 6-10).
However, Wang is silent as to: a processor and memory; a display in communication with the processor; wherein the processor is in communication with the scale mechanism; and wherein the memory includes programmed instructions that, when executed, cause the processor to display a weight of a user.
Reyes teaches an analogous treadmill (the treadmill 600; Figure 6B) comprising a processor (the microprocessor 104; Figure 1) and memory (the memory 106; Figure 1); a display (the display 108; Figure 1) in communication with the processor (Figure 1); wherein the processor is in communication with a scale mechanism (the weight measurement system 110; Figure 1); and wherein the memory includes programmed instructions that, when executed, cause the processor to display a weight of a user (paragraphs 0023-0028; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang’s invention to include a processor and memory, a display in communication with the processor, wherein the processor is in communication with the scale mechanism, and wherein the memory includes programmed instructions that, when executed, cause the processor to display a weight of a user, as taught by Reyes, in order to provide the user with measurements of their weight before and after exercises are performed (Reyes: paragraph 0006).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,527,678) in view of Hundley (US 2007/0197353).
Regarding claim 29, Wang discloses the invention as substantially claimed, see above, but fails to disclose: a free weight rack connected to the deck.
Hundley teaches an analogous exercise invention (the motion emulator 10; Figure 1) comprising a free weight rack (“Upright 16 carries a weight stack 18 consisting of a number of individual weights 20 mounted for sliding movement between the members of the upright 16.”; paragraph 0047; Figure 1) connected to a deck (the base 12; Figure 1; paragraph 0047).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang’s invention to include a free weight rack connected to the deck, as taught by Hundley, in order to provide the user with “a weight-type exercising device to provide a greater resistance (and require a greater amount of work or power)” (Hundley: paragraph 0005; Figure 1) during exercise with the treadmill.

Allowable Subject Matter
Claims 23-28 would be allowable if rewritten or a terminal disclaimer is filed to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Wang (US 6,527,678) in view of Reyes (US 2009/0036273); Wang (US 6,527,678) in view of Hundley (US 2007/0197353)) fails to teach or render obvious a treadmill in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the programmed instructions, when executed, further cause the processor to determine whether the user is holding a free weight (claim 23); and
wherein the programmed instructions, when executed, further cause the processor to instruct the user to select a weight (claim 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784